Title: From John Quincy Adams to George Washington Adams, 29 September 1811
From: Adams, John Quincy
To: Adams, George Washington



Letter 4.
N. 7.
My Dear Son
St: Petersburg 29. September 1811.

The second general point of view, in which I propose to you to consider the Bible, to the great end that it may “thoroughly furnish you unto all good works,” is in its historical character. To a man of liberal education the study of History is not only useful and important, but altogether indispensable; and with regard to the History contained in the Bible, the observation which Cicero makes respecting that of his own Country is much more emphatically applicable—that it is not so much praise-worthy to be acquainted with it, as it is shameful to be ignorant of it.
History, so far as it relates to the actions and adventures of men may be divided into five different classes. 1. The history of the world, otherwise called Universal History. 2. That of particular Nations. 3. That of particular Institutions. 4. That of single families and 5. That of individual men—The two last of these Classes are generally distinguished by the name of Memoirs, and of Biography—All these classes of History are to be found in the Bible; and it may be worth your while to discriminate them from one another.
1. The Universal History is short, and all contained in the first eleven Chapters of Genesis, together with the first chapter of the first Book of Chronicles, which is little more than a genealogical list of names—But it is of the highest importance, not only as it includes the history of the Creation, and of the fall of man, of the antideluvian world, and of the flood, by which the whole human race, excepting Noah and his family were destroyed, but as it gives a very precise chronological account of the time from the Creation untill the birth of Abraham—This is the foundation of all antient History, and in reading the profane historians hereafter I would advise you always to reflect upon their narrations with reference to it—With respect to the Chronology, a correct idea of this is so necessary to understand all history antient and modern that I may hereafter write you something further concerning it—For the present I shall only recommend to your particular attention the fifth and eleventh Chapters of Genesis, and request you to cast up and write me the amount of the World’s age, when Abraham was born.
2. The remainder of the Book of Genesis, beginning at the twelfth Chapter, is a history of one individual, (Abraham) and of his family during three Generations of his descendants—After which the book of Exodus, commences with the history of this same family multiplied into a Nation—This National and family History, is continued through the Books of the Old Testament, untill that of Job, which is of a peculiar character, differing in many particulars from every other part of the Scriptures.
There is no other history extant, which can give so interesting and correct a view of the rise and progress of human associations, as this account of Abraham and his descendants, through all the vicissitudes to which individuals, families and Nations are liable—There is no other History, where the origin of a whole Nation is traced up to a single man, and where a connected chain of Events, and a regular series of persons from generation to generation is preserved. As the history of a family, it is intimately connected with our religious principles and opinions, for it is the family from which Jesus Christ in his human character descended—It begins by relating the command of God to Abram, to abandon his Country, his kindred, and his father’s house, and to go to a land which he would shew him—This command was accompanied by two promises, from which and from their fulfillment arose the differences which I have just noted between the History of the Jews and that of every other Nation—The first of these promises was that God would make of Abram a great Nation, and bless him—the second and incomparably the most important was that in him, (Abram) all families of the Earth should be blessed.—This promise was made about two thousand years before the birth of Christ, and in him it had its fulfillment—When Abram in obedience to the command of God had gone into the land of Canaan, the Lord appeared to him, and made him a third promise which was that he would give that land to the Nation which should descend from him as a possession—This was fulfilled between five and six hundred years afterwards.—In reading all the historical Books both of the Old and the new Testament, as well as the Books of the prophets, you should always bear in mind the reference which they have to these three promises of God to Abram—All the history is no more than a narrative of the particular manner and the detail of Events, with which those promises were fulfilled.
In the Account of the Creation, and the fall of man, I have already remarked that the moral doctrine inculcated by the Bible is that the great consummation of all human Virtue consists in Obedience to the Will of God. When we come hereafter to speak of the Bible in its ethical character, I shall endeavour to shew you the intrinsic excellence of this principle, but I shall now only remark how strongly the principle itself is illustrated, first by the account of the fall, and next by the history of Abraham.
In the account of the Creation we are informed, that God after having made the world, created the first human pair, and gave them dominion over the fish of the sea, and over the fowl of the air, and over every living thing that moveth upon the Earth—and also gave them every herb bearing seed, and fruit of every tree for meat—And all this we are told God saw, was very good.—Thus the immediate possession of every thing good, was immediately given them; and its perpetual enjoyment ensured to their descendants; on the sole condition of abstaining from the fruit of the tree of the knowledge of good and evil—It is altogether immaterial to my present remarks whether this narrative is to be understood in an allegorical or a literal sense—As not only the knowledge but the possession of all created good was granted, the fruit of the tree could confer upon them no new knowledge but that of evil, and the command was nothing more than to abstain from the knowledge of evil—to forbear from rushing upon their own destruction—It is not sufficient to say that this was a command in its own nature light and easy—It was a command to pursue the only law of their Nature—to keep the happiness which had been heaped without measure upon them—But observe, it contained the principle of Obedience—It was Assigned to them as a duty; and the heaviest of penalties was denounced upon its transgression—They were not to discuss the wisdom or Justice of this command—They were not to enquire why it had been enjoined upon them; nor could they have the slightest possible motive for such an enquiry—Unqualified felicity and immortality was already theirs—wretchedness and death were alone forbidden them, but placed within their reach merely as a trial of their Obedience—They violated the Law—they forfeited their Joy and Immortality—they “brought into the World, death and all our woe.”
Here then is one extreme case in which the mere principle of obedience could be tried—A command to do abstain from that which from which every motive of reason and every interest would  have deterred, had the command never been given—A command given in the easiest of all possible forms, requiring not so much as action of any kind, but merely forbearance.—And as its transgression was so severely punished, the only inference we can draw from it is, that the most aggravated of all crimes, and that which includes in itself all other is disobedience to the Will of God.
Let us now consider how the same principle of Obedience is inculcated in the history of Abraham by a case in the opposite extreme—God commanded Abram to abandon forever his Country, his kindred, and his father’s house, to go, he knew not where; promising as a reward of his obedience to bless him and his posterity, though he was then childless—He was required to renounce every thing that could most contribute to the happiness and comfort of his life, and which was in his actual enjoyment; to become a houseless, friendless, wanderer upon Earth—on the mere faith of the promises that a land should be shewn him which his descendants should possess, that they should be a great Nation, and that through them, all mankind should receive in future ages a further blessing—The obedience required of Adam was merely to retain all the blessings that he enjoyed—The obedience required of Abraham was to sacrifice all those that he possessed, for the vague and distant prospect of a future compensation to his posterity—The self-controul and self-denial required of Adam was in itself the slightest that imagination can conceive, but its failure was punished by the forfeiture of all his enjoyments—The self-dominion to be exercised by Abraham was of the severest and most painful kind, but its accomplishment will ultimately be rewarded by the restoration of all that was forfeited by Adam. But this restoration was to be obtained by no ordinary proof of obedience—The sacrifice of mere personal blessings however great could not lay the foundation for the redemption of mankind from Death—The voluntary submission of Jesus Christ to his own Death, in the most excruciating and ignominious form, was to consummate the great plan of redemption, but the submission of Abraham to sacrifice his beloved and only Son, the child promised by God himself, and through whom all the greater promises were to be carried into effect—the feelings of Nature, the voice of humanity, the parent’s bowels, were all required to be sacrificed by Abraham to the blind, unquestioning principle of Obedience to the Will of God—The blood of Isaac was not indeed shed—The butchery of an only son by the hand of his father was a sacrifice which a merciful God did not require to be completely executed—But as an instance of Obedience it was imposed upon Abraham, and nothing less than the voice of an Angel from God, could arrest his uplifted arm, and withhold him from sheathing the knife in the heart of his child—It was upon this testimonial of Obedience, that God’s promise of redemption was expressly renewed to Abraham—“And in thy seed shall all the Nations of the earth be blessed; because thou hast obeyed my voice”—Gen. XXII. 18.
I have not done with this subject, and intend to pursue it, in my next letter—
From your father
A.